   Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 1 of 8 PageID #: 15


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                  Plaintiff,                       )
                                                   )
       v.                                          )           Case No. 4:20-CV-1636-SRW
                                                   )
F.B.I., et al.,                                    )
                                                   )
                  Defendants.                      )


                                 MEMORANDUM AND ORDER

         Self-represented plaintiff Joseph Michael Devon Engel, an incarcerated person at Missouri

Eastern Correctional Center (“MECC”), brings this action under 42 U.S.C. § 1983 for alleged

violations of his civil rights. The matter is now before the Court upon the plaintiff’s application

to proceed in the district court without prepaying fees or costs. Having reviewed the motion, the

Court has determined that plaintiff lacks sufficient funds to pay the entire filing fee and will assess

an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Furthermore, after reviewing the

complaint, the Court will dismiss this case without prejudice for failure to state a claim upon which

relief may be granted, and for being frivolous and malicious. See 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

         Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28
   Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 2 of 8 PageID #: 16


U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In his application to proceed in the district court without prepaying fees or costs, plaintiff

states that his gross pay or wages are $7.50 and his take-home pay is $5.00 per month. ECF No.

2 at 1. Plaintiff has not submitted a certified prison account statement in this case. Based on the

financial information plaintiff has submitted, the Court will assess an initial partial filing fee of

$1.00. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to

provide the Court with a certified copy of his prison account statement, the Court should assess an

amount “that is reasonable, based on whatever information the court has about the prisoner’s

finances.”). Any claim that plaintiff is unable to pay $1.00 must be supported by a certified copy

of his inmate account statement that details his inmate account for the six-month period

immediately preceding the filing of the complaint.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the district

court should construe the plaintiff’s complaint in a way that permits the claim to be considered

within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim



                                                  -2-
  Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 3 of 8 PageID #: 17


for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

       To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”           Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). While federal courts should not dismiss an action commenced

in forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are “clearly

baseless” if they are “fanciful,” “fantastic,” or “delusional.” Id. (quoting Neitzke, 490 U.S. at 325,

327, 328). “As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken with the intent to harass or if it is part of a

longstanding pattern of abusive and repetitious lawsuits. See Lindell v. McCallum, 352 F.3d 1107,

1109 (7th Cir. 2003); In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See also

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (discussing that when determining whether



                                                 -3-
   Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 4 of 8 PageID #: 18


an action is malicious, the Court need not consider only the complaint before it but may consider

the plaintiff’s other litigious conduct).

                                             Background

        Plaintiff is a prisoner and a frequent filer in the United States District Court for the Eastern

District of Missouri over the last several months, having initiated over 130 civil actions. As of

December 21, 2020, at least three of plaintiff’s civil actions were dismissed for one of the reasons

enumerated in 28 U.S.C. § 1915(e). See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA

(E.D. Mo. dismissed Dec. 15, 2020); Engel v. United States of America, No. 4:20-cv-1742-MTS

(E.D. Mo. dismissed Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo.

dismissed Dec. 21, 2020). Therefore, for cases filed December 22, 2020 and after, plaintiff is

subject to the Prison Litigation Reform Act of 1996, 28 U.S.C. § 1915(g), which limits a prisoner’s

ability to proceed in forma pauperis, or without prepayment of fees and costs. However, this case

was filed by plaintiff on November 18, 2020, before he received his third 28 U.S.C. §

1915(e)(2)(B) dismissal.

                                            The Complaint

        Plaintiff is currently incarcerated at MECC; however, when plaintiff filed this suit, he was

incarcerated at Eastern Reception, Diagnostic and Correctional Center (“ERDCC”) in Bonne

Terre, Missouri.     Plaintiff seeks relief in this matter under 42 U.S.C. § 1983 against four

defendants: (1) FBI, (2) FBI Director, (3) FBI Field Office, and (4) FBI Assistant Director. He

sues these defendants in their official capacities only.

        Plaintiff, who describes himself as a sovereign citizen, prepared his pleading on the Court-

provided form for a civil rights complaint under 42 U.S.C. § 1983. His “Statement of Claim” in

its entirety is as follows:

        Accused of kidnapping, murder, raping Shawn Hornbeck 2002 or 03 PTSD, getting
        assaulted, nightmares


                                                 -4-
  Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 5 of 8 PageID #: 19



ECF No. 1 at 3.

       For relief, plaintiff requests more than “500,000,000 trillion billion dollars” from each

defendant. Id. at 1. He also seeks stock in “top USA, China, Russia, Canada, Mexico, France,

Cuba, Japan, Israel, Afghanistan, Lebanon, and Austria.” Id. at 5.

                                            Discussion

       Having carefully considered the instant complaint, as well as plaintiff’s recent history of

engaging in abusive litigation practices, the Court finds this case subject to dismissal under 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted, and for being

frivolous and malicious.

       As an initial matter, the Court notes that plaintiff’s alleged status as a sovereign citizen

does not excuse him from meeting basic pleading requirements or satisfying the standard of 28

U.S.C. § 1915(e)(2). Claims of a “sovereignty” nature completely lack merit and have been

summarily rejected as frivolous by the Eighth Circuit Court of Appeals and other federal courts.

See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (characterizing as frivolous an appeal

in tax case challenging government’s jurisdiction over “sovereign citizen”); United States v.

Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013); United States v. Benabe, 654 F.3d 753, 761-67

(7th Cir. 2011) (collecting cases rejecting claims of individual sovereignty including claims of a

“sovereign citizen” or a “secured-party creditor”).

       Based on a liberal reading of the complaint, the Court construes plaintiff’s allegations as a

claim that the FBI and its officials accused plaintiff of kidnapping, murder, and rape. Because

plaintiff names only a federal agency and federal employees as defendants, the court will liberally

construe plaintiff’s complaint as brought pursuant to Bivens v. Six Unknown Named Agents of the

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).




                                               -5-
  Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 6 of 8 PageID #: 20


       Plaintiff’s claim is subject to dismissal. Plaintiff has not stated a claim against any of the

four defendants because he merely lists their names as defendants without alleging they engaged

in any specific conduct. Plaintiff does not mention any of the defendants by name in his

allegations. “Liability under § 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin

v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be cognizable under § 1983, a claim must

allege that the defendant was personally involved in or directly responsible for the incidents that

deprived the plaintiff of his constitutional rights). Plaintiff does not allege any of these defendants

did anything to violate his rights. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where

a complaint alleges no specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption, the complaint is properly

dismissed, even under the liberal construction to be given pro se complaints”); see also Krych v.

Hvass, 83 F. App’x 854, 855 (8th Cir. 2003) (affirming dismissal of pro se complaint against

defendants who were merely listed as defendants in the complaint and there were no allegations

of constitutional harm against them).

       Additionally, plaintiff’s claims are subject to dismissal because he has brought all claims

against defendants in their official capacities. In an official capacity claim against an individual,

the claim is actually “against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064,

1075 (8th Cir. 2017). Thus, a “suit against a public employee in his or her official capacity is

merely a suit against the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531,

535 (8th Cir. 1999); see also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining

that official capacity suit against sheriff and his deputy “must be treated as a suit against the

County”); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a

“plaintiff who sues public employees in their official, rather than individual, capacities sues only



                                                 -6-
  Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 7 of 8 PageID #: 21


the public employer”). To prevail on an official capacity claim, the plaintiff must establish the

governmental entity’s liability for the alleged conduct. Kelly, 813 F.3d at 1075. Plaintiff has made

no allegations of any liability of the FBI for the alleged conduct.

       Furthermore, this action is also subject to dismissal as factually frivolous because

plaintiff’s allegations lack an arguable basis in either law or in fact. In the complaint, plaintiff

alleges he is entitled to recover more than “$500,000,000 trillion billion dollars” in damages from

each defendant for a claim that entirely lacks factual support. Such demands and allegations rise

to the level of the irrational or wholly incredible. The Court therefore concludes that plaintiff’s

allegations and requested relief are “clearly baseless” under the standard articulated in Denton.

504 U.S. 25, 31 (1992).

       Finally, this action is also subject to dismissal as malicious. Plaintiff has submitted to this

Court an astonishing number of civil complaints, in a short period of time, composed in roughly

the same factually unsupported and disjointed manner, against basically the same group of

governmental entities or employees of these entities. Plaintiff submits the pleadings in bulk and

specifies that he intends each set of pleadings to be docketed as an individual civil action. The

Court has received multiple envelopes containing more than ten (10) cases from plaintiff. It

therefore appears that this action is part of an attempt to harass these defendants by bringing

repetitious lawsuits, not a legitimate attempt to vindicate a cognizable right. See Tyler, 839 F.2d

at 1292-93 (noting that an action is malicious when it is a part of a longstanding pattern of abusive

and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458, 461-64 (E.D. N.C. 1987), aff’d

826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is undertaken for the purpose of

harassing the defendants rather than vindicating a cognizable right).

       Having considered the instant complaint, as well as plaintiff’s recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave



                                                -7-
  Case: 4:20-cv-01636-SRW Doc. #: 4 Filed: 05/03/21 Page: 8 of 8 PageID #: 22


to file an amended complaint in this action. The Court will therefore dismiss this action pursuant

to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s application to proceed in the district court

without prepaying fees or costs is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim upon which relief can be granted

and for being frivolous and malicious.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.




                                                  __________________________________
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 3rd day of May, 2021.




                                                -8-
